Citation Nr: 0719646	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-35 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to May 24, 1984 
for the grant of a 30 percent evaluation for degenerative 
disc disease (DDD), status post injuries and residuals chip 
fracture L-4 with history of right sciatica and demonstrable 
deformity of a vertebral body.  

2.  Entitlement to service connection for a neck disability.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1967 to June 1971, to include service 
in Vietnam.  The veteran was awarded the Bronze Star Medal 
with "V" (Valor) Device.  He had subsequent service in the 
reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2003.  A statement of the case was issued in 
October 2004, and a substantive appeal was received in 
October 2004.  

In several letters submitted during the course of this 
appeal, most recently in June 2005, the veteran indicated his 
intention to revoke his representation.  38 C.F.R. § 20.607 
(2006).  As such, no representative is noted on the title 
page.

In a statement received in May 2007, the veteran stated that 
he had ankle, knee, right hand, index finger, and middle 
finger injuries reportedly injured in Vietnam.  These matters 
are not before the Board at this time and are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  By rating decision in February 1972, the RO granted 
service connection for chip fracture of L-4 and assigned a 
noncompensable rating from July 1, 1971, the day following 
separation from service.

2.  In June 1972, the veteran amended his back claim to 
include a disintegrating disc and vertebrae difficulties.

3.  By rating decision in June 1972, the RO assigned a 10 
percent rating effective July 1, 1971; the veteran perfected 
an appeal.

4.  In September 1973, the Board decided that the veteran's 
low back disability warranted a rating of 10 percent for 
deformity of a vertebral body and 10 percent for slight 
limitation of motion of the lumbosacral spine for a combined 
rating of 20 percent rating effective July 1, 1971.  By 
rating decision in September 1973, the RO assigned the 20 
percent rating, effective July 1, 1971.

5.  By rating decisions in February 1977 and by a December 
1977 Board decision, the 20 percent rating decision was 
continued.    

6.  The veteran's claim to reopen was received in October 11, 
2001.  By rating decision in September 2003, the RO re-
characterized the veteran's service-connected low back 
disability and assigned a 30 percent rating for degenerative 
disc disease (DDD), status post injuries and residuals chip 
fracture L-4 with history of right sciatica and demonstrable 
deformity of a vertebral body effective May 24, 1984, the 
most current medical evidence of record. 

7.  There is no other correspondence or communication from 
the veteran that indicates an intent to apply for an 
increased disability rating for the service-connected back 
condition after the final December 1977 Board decision but 
prior to the May 24, 1984 effective date. 

8.  There is no competent evidence that the veteran currently 
has a neck disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
May 24, 1984, for a 30 percent evaluation for the veteran's 
service-connected degenerative disc disease (DDD), status 
post injuries and residuals chip fracture L-4 with history of 
right sciatica and demonstrable deformity of a vertebral body 
have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.157, 3.400, Part 4, Diagnostic Code 
5285-5293 (2006).

2.  Back disability was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September and December 
2002, corrected notice in January 2003 and subsequent notice 
in August 2003 and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The initial notice was sent 
prior to the rating action on appeal.  Notice pertained to 
the claim for increased rating for the back disability; the 
issue of effective date is a downstream issue relating to the 
claim but arising after the beginning to the claims process.  
With regard to that issue, VA has taken proper action in 
accordance with 38 U.S.C.A. § 5104.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  The veteran demonstrated his 
knowledge of the process and what was needed in 
correspondence to VA dated in January and August 2003, in 
which he specifically responded to VA notice letters.  
Sanders v. Nicholson, 06-7001 (Fed. Cir. May 16, 2007).  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the February 2006 supplemental 
statement of the case. See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA and private, have been obtained.  
Also, the last VA examination of record is from January 1977.  
The Board notes that the veteran has been provided with 
numerous opportunities to undergo subsequent VA examinations.  
However, the veteran sent various letters refusing to show 
for the scheduled examinations and directing the VA to render 
its decision based on the evidence of record.  As such, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.

Analysis

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to May 24, 1984, for a 30 percent rating for his 
service-connected degenerative disc disease (DDD), status 
post injuries and residuals chip fracture L-4 with history of 
right sciatica and demonstrable deformity of a vertebral 
body.  The veteran asserts that a 30 percent disability 
rating is warranted from the date of July 1, 1971, the day 
following separation from service.

The Board first notes that by rating decision in February 
1972, the RO granted service connection for chip fracture of 
L-4 and assigned a noncompensable evaluation from July 1, 
1971, the day after the veteran's discharge from service.  In 
June, 1972, the veteran amended his back claim to include a 
disintegrating disc and vertebrae difficulties.  By rating 
decision in June 1972, the RO assigned a 10 percent rating 
effective July 1, 1971; the veteran perfected an appeal to 
the Board.  In September 1973, the Board decided that the 
veteran's low back disability warranted a rating of 10 
percent for deformity of a vertebral body and 10 percent for 
slight limitation of motion of the lumbosacral spine for a 
combined rating of 20 percent rating effective July 1, 1971.  
In a September 1973 rating decision, the RO effectuated the 
Board decision, assigning a 20 percent rating effective July 
1, 1971.

In a February 1977 rating decision and a December 1977 Board 
decision, the 20 percent rating decision was continued.    

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
pertinent statute specifically provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet. 
App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Acceptance of a report of examination or treatment as a claim 
for increase is subject to the payment of retroactive 
benefits from the date of a report or for a period of one 
year prior to the date of receipt of the report.  38 C.F.R. § 
3.157. 

Here, the veteran's claim was received on October 11, 2001.  
By rating decision in September 2003, the RO determined that 
the criteria for a 30 percent rating were met and assigned an 
effective date of May 24, 1984, the date of a private 
orthopedic examination.  The Board will thus examine the 
evidence to determine whether the criteria for a higher 
rating were met within the year prior to May 24, 1984.

There is no communication from the veteran indicating his 
desire to file for an increased rating nor is there any 
report of treatment or hospitalization for the service-
connected back disability for the one year period before May 
1984 such that it might be factually ascertainable that the 
criteria for an increase had been met.  The next most recent 
evidence is the December 1977 Board decision that denied a 
claim for increase.  There has been no allegation of clear 
and unmistakable error (CUE) in the December 1977 Board 
decision and that decision is final.  

The record dated within the one year period prior to May 24, 
1984, does not include any statement or medical evidence that 
shows an intent to raise a claim for increase.  The Board 
finds that a formal or informal claim was not received prior 
to May 24, 1984.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to May 24, 1984, for the grant of a 30 
percent rating for the veteran's service-connected back 
disability.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection for a neck disability.  The veteran 
maintains that he injured his neck from an ambush in Vietnam 
and from falling off a truck.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not contain any 
documentation of any neck injuries, but do contain 
documentation of boil on the left side of his neck on two 
occasions in April 1976 during service.  His September 1966 
entrance examination, his June 1969 examination, and his June 
1971 exit examination show that the veteran's neck was 
clinically evaluated as normal.  In his contemporaneous 
medical histories for both the September 1966 and June 1969 
examinations, the veteran did not indicate whether or not he 
experienced any neck disabilities.  In his June 1969 report 
of medical history, the veteran described his present health 
at the time as "excellent."  In his January 1976 report of 
medical history, the veteran stated that he had a cyst 
removed from his neck in 1971.  A review of the veteran's 
medical records shows that the veteran was diagnosed with a 
submental mass noted as a probable lymph node May 1972 and 
underwent a biopsy in June 1972.  Further, in his February 
1977 report of medical history, the veteran still did not 
indicate whether or not he experienced any neck disabilities 
and described his health at the time as "good."          

VA has determined that the veteran engaged in combat, thus, 
the provisions of 38 U.S.C.A. § 1154(b) are applicable and 
the veteran's assertions regarding the combat related neck 
injuries from the ambush and truck accident are accepted 
despite the lack of supporting documentation in service 
medical records.  The veteran, nevertheless, must still 
submit evidence establishing a casual nexus between an in-
service event and his current disability.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  

However, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have a 
current neck disability.  The last evidence of record 
regarding a neck disability was in May 1984 when the veteran 
was seen at McDonough Orthopaedic Surgery Clinic and was 
diagnosed with symptomatic cervical strain/sprain syndrome.  
The history portion of that report noted the veteran's report 
that the reported symptoms of spasm and cracking in his neck 
had been present for the previous two weeks.  He reported 
previous intermittent symptoms, but was unable to relate the 
onset of his symptoms to any specific episode of trauma or 
injury.  

The Board notes that the veteran had been scheduled for a VA 
examination for his neck disability in July 2005, but 
declined the opportunity.  In a letter received in June 2005, 
the veteran responded that he did not want a VA examination.  
The veteran has repeatedly canceled scheduled VA examinations 
since July 1984, insisting that VA adjudicate based on the 
evidence of record.  The purpose of the scheduled VA 
examinations was to obtain a current diagnosis and opinion as 
to the relationship between any current neck condition and 
service.  

As the record stands, there is evidence of a neck condition 
in 1984, but no competent evidence relating that condition to 
service.  There is no competent evidence that the veteran 
currently has a neck disability or whether any current neck 
disorder is related to service.  The veteran has asserted 
that he has a neck disability which is related to service; 
however, as a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

In the absence of proof of a present disability, there can be 
no valid claim for service connection; Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a neck disability, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  

ORDER

An effective date prior to May 24, 1984 for the grant of a 30 
percent evaluation for degenerative disc disease (DDD), 
status post injuries and residuals chip fracture L-4 with 
history of right sciatica and demonstrable deformity of a 
vertebral body is denied.  

Service connection for a neck disability is denied. 



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


